Decrees affirmed. These are appeals from decrees of the Probate Court dismissing a petition for revocation of its decree for allowance of a foreign will, and dismissing a petition for appointment of an administrator. The evidence is reported. There is no report of the material facts. The decedent was bom in Lawrence, Massachusetts, and practised medicine in New York City for at least thirty years prior to 1959 during which time he made annual visits to Lawrence. On April 8, 1959, while unmarried, he executed a will in New York under which, after certain directions and several specific bequests, he left all the rest, residue, and remainder of his estate to his “dear friend and fiancée, Sarina Faro.” She was also named as his executrix. On October 25, 1959, he married Sarina Faro in Lawrence, Massachusetts. The testator died on February 8, 1960, in Methuen, Massachusetts. His will was allowed in the State of New York and subsequently allowed in Massachusetts as a foreign will. The transcript contains over 700 pages of testimony and shows substantial support for the judge to have concluded, as we conclude, that the testator was domiciled in New York at the time of Ms death. Under the law of the State of New York the will was not revoked by the testator’s subsequent marriage. Decedent Estate Law of the State of New York, § 35. The admission in evidence of a certificate showing that the testator appeared to be a registered voter in the New York elections held in November, 1956, and November, 1958, if error, was not prejudicial. The foregoing obviate any requirement for us to discuss the other issues raised by the petitioner.